DETAILED ACTION
Claims 1-51 are pending. Claims 42-51 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments, see pages 16-19, filed on 08/25/2022, with respect to the rejection(s) of claims 1-6, 8-21 and 23-40 under 35 USC § 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mueck et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-20, 23-40, 42-43 and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Cimpu et al. (US2019/0335336, Cimpu hereinafter) in view of Mueck et al. (US2018/0279316, Mueck hereinafter).

As to claim 1: Cimpu discloses a method comprising: 
receiving input indicating presence of a pair of wireless stations including a first wireless station and a second wireless station in a network environment (see at least paragraph [0080] and Fig. 12, step S100, identifying two interfering CBSDs.); 
generating an adjacent channel interference value based on the determined amount of adjacent channel interference (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.); and 
assigning the adjacent channel interference value to the pair of wireless stations, the adjacent channel interference value indicating an estimate of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, at step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel. Calculated interference level has to be assigned in order to perform the step S102. Interference level is calculated based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel based on assumption that 10 MHz channels is used.).
Cimpu does not explicitly disclose determining an amount of adjacent channel interference between the first wireless station and the second wireless station based on transmission of first wireless signals from the first wireless station and transmission of second wireless signals from the second wireless station.

However Mueck discloses determining an amount of adjacent channel interference between the first wireless station and the second wireless station based on transmission of first wireless signals from the first wireless station and transmission of second wireless signals from the second wireless station (see at least paragraphs [0086]-[0091] and Figs. 5-7, determine interference metric that indicates a level of interference between the infrastructure nodes based on the signal information related to signal data transmitted between the infrastructure nodes.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determine interference metric as taught by Mueck, into the invention of Cimpu in order to reduce interference (see Mueck, paragraphs [0079]).

As to claim 2: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses wherein assignment of the adjacent channel interference value to the pair of wireless stations indicates that first communications over a first wireless channel by the first wireless station causes interference above a threshold value to the second wireless station communicating in a second wireless channel, the second wireless channel being adjacent in frequency to the first wireless channel (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, at step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel. Calculated interference level has to be assigned in order to perform the step S102. Interference level is calculated based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel based on assumption that 10 MHz channels is used.).
.
As to claim 3: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses further comprising: selecting allocation of wireless channels to the first wireless station and the second wireless station based on the adjacent channel interference value in response to detecting that the adjacent channel interference value is above a threshold value (see at least paragraph [0081], performing channel assignments based on the classification of interference connections based on calculated interference level.).

As to claim 4: Cimpu and Mueck disclose the method as in claim 3. Cimpu further discloses further comprising: choosing a frequency spacing between the first wireless channel and the second wireless channel based on the adjacent channel interference value associated with the pair (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).).

As to claim 5: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses further comprising: determining a frequency spacing value associated with the adjacent channel interference value (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).); selecting a first wireless channel and a second wireless channel for allocation to the pair in response to detecting that the first wireless channel and the second wireless channel are spaced apart in frequency by more than the determined frequency spacing (see at least paragraphs [0044], [0048], [0083], the interference connection between the two interfering CBSDs is associated with a guard band greater than a predefined bandwidth.); and allocating the first wireless channel for use by the first wireless station and allocating the second wireless channel for use by the second wireless station (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels.).

As to claim 8: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses wherein the first wireless station and the second wireless station are members of a group of wireless stations in a wireless network environment, the method further comprising: assigning wireless channels to the multiple wireless stations along with supplemental wireless channels to accommodate frequency spacings amongst the wireless channels (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).).

As to claim 9: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses wherein the first wireless station is a first mobile communication device and wherein the second wireless station is a second mobile communication device (see at least paragraph [0140] and Fig. 14, Two WDs are connected with CBSDs).

As to claim 10: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses wherein the first wireless station is a first wireless base station providing first mobile communication devices access to a remote network and wherein the second wireless station is a second wireless base station providing second mobile communication devices access to the remote network (see at least paragraph [0140] and Fig. 14, Two WDs are connected with CBSDs).

As to claim 11: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses wherein the adjacent channel interference value is based on a combination of: i) first adjacent channel interference caused by the first wireless station wirelessly transmitting while the second wireless station is wirelessly receiving, and ii) second adjacent channel interference caused by the second wireless station wirelessly transmitting while the first wireless station is wirelessly receiving (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 12: Cimpu and Mueck disclose the method as in claim 11. Cimpu further discloses wherein the adjacent channel interference value is set to the greater of the first adjacent channel interference and the second adjacent channel interference (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 13: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses wherein the adjacent channel interference value is based on a combination of CBSD (Citizens Broadband radio Service Device) coordination and EUD (End User Device) coordination (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, CBSDs).

As to claim 14: Cimpu and Mueck disclose the method as in claim 13. Cimpu further discloses further comprising: determining the adjacent channel interference value based on channel usage during a test of determining the adjacent channel interference value (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 15: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses further comprising: marking a relationship between the first wireless station and the second wireless station as being an edge susceptible to adjacent channel interference in response to detecting that the adjacent channel interference value is greater than a threshold value (see at least paragraph [0070], classifying an interference connection of multiple CBSDs 2 and performing at least one action based on the classification of the interference connection where the at least one action may help mitigate at least some of the interference between the CBSDs.).

As to claim 16: Cimpu discloses a system comprising: communication management hardware operable to: 
receive input indicating presence of a pair of wireless stations including a first wireless station and a second wireless station in a network environment (see at least paragraph [0080] and Fig. 12, step S100, two interfering CBSDs.); 
generate an adjacent channel interference value based on a determined amount of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.); and 
assign the adjacent channel interference value to the pair of wireless stations, the adjacent channel interference value indicating an estimate of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, at step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel. Calculated interference level has to be assigned in order to perform the step S102. Interference level is calculated based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel based on assumption that 10 MHz channels is used.).
Cimpu does not explicitly disclose determining an amount of adjacent channel interference between the first wireless station and the second wireless station based on transmission of first wireless signals from the first wireless station and transmission of second wireless signals from the second wireless station.

However Mueck discloses determining an amount of adjacent channel interference between the first wireless station and the second wireless station based on transmission of first wireless signals from the first wireless station and transmission of second wireless signals from the second wireless station (see at least paragraphs [0086]-[0091] and Figs. 5-7, determine interference metric that indicates a level of interference between the infrastructure nodes based on the signal information related to signal data transmitted between the infrastructure nodes.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determine interference metric as taught by Mueck, into the invention of Cimpu in order to reduce interference (see Mueck, paragraphs [0079]).

As to claim 17: Cimpu and Mueck disclose the method as in claim 16. Cimpu further discloses wherein assignment of the adjacent channel interference value to the pair of wireless stations indicates that first communications over a first wireless channel from the first wireless station causes wireless interference above a threshold value to the second wireless station in a second wireless channel, the second wireless channel being adjacent in frequency to the first wireless channel (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, at step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel. Calculated interference level has to be assigned in order to perform the step S102. Interference level is calculated based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel based on assumption that 10 MHz channels is used.).

As to claim 18: Cimpu and Mueck disclose the system as in claim 16. Cimpu further discloses wherein the communication management resource is further operable to: select allocation of wireless channels to the first wireless station and the second wireless station based on the adjacent channel interference value (see at least paragraph [0081], performing channel assignments based on the classification of interference connections based on calculated interference level.).
As to claim 19: Cimpu and Mueck disclose the system as in claim 18. Cimpu further discloses wherein the communication management resource is further operable to: choose a frequency spacing between the first wireless channel and the second wireless channel based on the adjacent channel interference value (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).).

As to claim 20: Cimpu and Mueck disclose the system as in claim 16. Cimpu further discloses wherein the communication management resource is further operable to: determine a frequency spacing value associated with the adjacent channel interference value (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).); select a first wireless channel and a second wireless channel in response to detecting that the first wireless channel and the second wireless channel are spaced apart by more than the determined frequency spacing (see at least paragraphs [0044], [0048], [0083], the interference connection between the two interfering CBSDs is associated with a guard band greater than a predefined bandwidth.); and allocate the first wireless channel for use by the first wireless station; and allocate the second wireless channel for use by the second wireless station (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels.).


As to claim 23: Cimpu and Mueck disclose the system as in claim 16. Cimpu further discloses wherein the first wireless station and the second wireless station are members of a group of wireless stations in a wireless network environment; and wherein the communication management resource is further operable to: assign channels to the multiple wireless stations along with supplemental wireless channels to accommodate frequency spacings amongst the wireless channels (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).).

As to claim 24: Cimpu and Mueck disclose the system as in claim 16. Cimpu further discloses wherein the first wireless station is a first mobile communication device and wherein the second wireless station is a second mobile communication device (see at least paragraph [0140] and Fig. 14, Two WDs are connected with CBSDs).

As to claim 25: Cimpu and Mueck disclose the system as in claim 16. Cimpu further discloses wherein the first wireless station is a first wireless base station providing first mobile communication devices access to a remote network and wherein the second wireless station is a second wireless base station providing second mobile communication devices access to the remote network (see at least paragraph [0140] and Fig. 14, Two WDs are connected with CBSDs).

As to claim 26: Cimpu and Mueck disclose the system as in claim 16. Cimpu further discloses wherein the adjacent channel interference value is based on a combination of: i) first adjacent channel interference caused by the first wireless station wirelessly transmitting while the second wireless station is wirelessly receiving, and ii) second adjacent channel interference caused by the second wireless station wirelessly transmitting while the first wireless station is wirelessly receiving (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 27: Cimpu and Mueck disclose the system as in claim 26. Cimpu further discloses wherein the adjacent channel interference value is set to the greater of the first adjacent channel interference and the second adjacent channel interference (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 28: Cimpu and Mueck disclose the system as in claim 16. Cimpu further discloses wherein the adjacent channel interference value is based on a combination of CBSD (Citizens Broadband radio Service Device) coordination and EUD (End User Device) coordination (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, CBSDs).

As to claim 29: Cimpu and Mueck disclose the system as in claim 28. Cimpu further discloses wherein the communication management resource is further operable to: determine the adjacent channel interference value based on channel usage during a test of generating the adjacent channel interference value (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 30: Cimpu and Mueck disclose the system as in claim 16. Cimpu further discloses wherein the communication management resource is further operable to: mark a relationship between the first wireless station and the second wireless station as being an edge susceptible to adjacent channel interference in response to detecting that the adjacent channel interference value is greater than a threshold value (see at least paragraph [0070], classifying an interference connection of multiple CBSDs 2 and performing at least one action based on the classification of the interference connection where the at least one action may help mitigate at least some of the interference between the CBSDs.).

As to claim 31: Cimpu discloses computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: receive input indicating presence of a pair of wireless stations including a first wireless station and a second wireless station in a network environment (see at least paragraph [0080] and Fig. 12, step S100, two interfering CBSDs.); 
generate an adjacent channel interference value based on a determined amount of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.); and 
assign the adjacent channel interference value to the pair of wireless stations, the adjacent channel interference value indicating an estimate of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, at step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel. Calculated interference level has to be assigned in order to perform the step S102. Interference level is calculated based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel based on assumption that 10 MHz channels is used.).

Cimpu does not explicitly disclose determining an amount of adjacent channel interference between the first wireless station and the second wireless station based on transmission of first wireless signals from the first wireless station and transmission of second wireless signals from the second wireless station.

However Mueck discloses determining an amount of adjacent channel interference between the first wireless station and the second wireless station based on transmission of first wireless signals from the first wireless station and transmission of second wireless signals from the second wireless station (see at least paragraphs [0086]-[0091] and Figs. 5-7, determine interference metric that indicates a level of interference between the infrastructure nodes based on the signal information related to signal data transmitted between the infrastructure nodes.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determine interference metric as taught by Mueck, into the invention of Cimpu in order to reduce interference (see Mueck, paragraphs [0079]).

As to claim 32: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses further comprising: determining a frequency spacing value based on the adjacent channel interference value (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).); and selecting a first wireless channel and a second wireless channel for allocation to the pair of wireless stations, the first wireless channel and the second wireless channel being spaced apart in frequency by the determined frequency spacing value (see at least paragraphs [0044], [0048], [0083], the interference connection between the two interfering CBSDs is associated with a guard band greater than a predefined bandwidth.).

As to claim 33: Cimpu and Mueck disclose the method as in claim 32. Cimpu further discloses further comprising: providing notification of the first wireless channel for use by the first wireless station; and providing notification of the second wireless channel for use by the second wireless station (see at least paragraph [0081], performing channel assignments based on the classification of interference connections based on calculated interference level.).

As to claim 34: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses further comprising: producing the adjacent channel interference value based at least in part on how many uplink subframes associated with the first wireless station overlap with downlink subframes associated with the second wireless station (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 35: Cimpu and Mueck disclose the method as in claim 34. Cimpu further discloses wherein communications to/from the first wireless station and the second wireless station are frame synchronized with respect to a common time-division duplex configuration implemented by both the first wireless station and the second wireless station, the common time-division duplex configuration supporting the uplink subframes and the downlink subframes (see at least paragraph [0025], time division duplex (TDD) devices operating in CBRS band).

As to claim 36: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses further comprising: producing the adjacent channel interference value to indicate a degree to which the first wireless station and the second wireless station are susceptible to adjacent channel interference with respect to each other (see at least paragraph [0070], classifying an interference connection of multiple CBSDs 2 and performing at least one action based on the classification of the interference connection where the at least one action may help mitigate at least some of the interference between the CBSDs.).

As to claim 37: Cimpu and Mueck disclose the method as in claim 36. Cimpu further discloses further comprising: determining a frequency spacing value based on the adjacent channel interference value; and utilizing the frequency spacing value as a basis to select a first wireless channel and a second wireless channel for allocation to the pair of wireless stations (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).).

As to claim 38: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses further comprising: implementing a frequency spacing between a first wireless channel assigned to the first wireless station and a second wireless channel assigned to the second wireless station based on different service providers supporting the first wireless station and the second wireless station (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).).

As to claim 39: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses wherein generating the adjacent channel interference value includes: producing the adjacent channel interference value based on a scale factor, a magnitude of the scale factor depending on an overlap of transmission frames associated with the first wireless station and the second wireless station (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 40: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses further comprising: receiving location information indicating a location of the first wireless station and a location of the second wireless station; and utilizing the location information to derive the adjacent channel interference value (see at least paragraphs [0010]-[0011], provide their location information among other registration parameters to the SAS.) .

As to claim 42: Cimpu and Mueck disclose the method as in claim 1, wherein the adjacent channel interference value is based on a combination of: i) first interference caused by the first wireless station wirelessly transmitting the first wireless signals, and ii) second interference caused by the second wireless station wirelessly transmitting the second wireless signals (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).  

As to claim 43: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses wherein generating the adjacent channel interference value includes: generating the adjacent channel interference value based on a first attenuation of the first wireless signals transmitted from the first wireless station and a second attenuation of second wireless signals transmitted from the second wireless station (see at least paragraphs [0066], [0068], and [0070], determining the interference metrics based on the location information of the neighboring infrastructure components).  

As to claim 45: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses further comprising: determining a distance between the first wireless station and the second wireless station; determining an attenuation associated with the transmitted first wireless signals and second wireless signals; and determining the amount of adjacent channel interference based on the distance and the determined attenuation (see at least paragraphs [0066], [0068], and [0070], determining the interference metrics based on the location information of the neighboring infrastructure components). 
 
As to claim 46: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses further comprising: receiving location information indicating a location of the first wireless station and a location of the second wireless station; determining a pathloss in a vicinity of the first wireless station and the second wireless station; and determining the amount of adjacent channel interference based on the distance and the determined pathloss (see at least paragraphs [0010]-[0011] and [0091]-[0098], provide their location information among other registration parameters to the SAS.determine interference based on path loss).  

As to claim 47: Cimpu and Mueck disclose the method as in claim 1. Cimpu further discloses further comprising: determining a pathloss associated with wireless communications transmitted between the first wireless station and the second wireless station; and determining the amount of adjacent channel interference based on the distance and the determined pathloss (see at least paragraphs [0010]-[0011] and [0091]-[0098], provide their location information among other registration parameters to the SAS.determine interference based on path loss).
  
As to claim 48: Cimpu and Mueck disclose the method as in claim 1. Cimpu does not explicitly disclose wherein the first wireless station is a first mobile communication device in communication with a first wireless base station via the first wireless signals; and wherein the second wireless station is a second mobile communication device in communication with a second wireless base station via the second wireless signals.

However Mueck discloses wherein the first wireless station is a first mobile communication device in communication with a first wireless base station via the first wireless signals; and wherein the second wireless station is a second mobile communication device in communication with a second wireless base station via the second wireless signals (see at least paragraphs [0086]-[0091] and Figs. 5-7, determine interference metric that indicates a level of interference between the infrastructure nodes based on the signal information related to signal data transmitted between the infrastructure nodes.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determine interference metric as taught by Mueck, into the invention of Cimpu in order to reduce interference (see Mueck, paragraphs [0079]).

As to claim 49: Cimpu and Mueck disclose the system as in claim 16. Cimpu does not explicitly disclose wherein the first wireless station is a first wireless base station transmitting the first wireless signals, the first wireless base station providing first mobile communication devices access to a remote network; and wherein the second wireless station is a second wireless base station transmitting the second wireless signals, the second wireless base station providing second mobile communication devices access to the remote network.
However Mueck discloses wherein the first wireless station is a first wireless base station transmitting the first wireless signals, the first wireless base station providing first mobile communication devices access to a remote network; and wherein the second wireless station is a second wireless base station transmitting the second wireless signals, the second wireless base station providing second mobile communication devices access to the remote network (see at least paragraphs [0086]-[0091] and Figs. 5-7, determine interference metric that indicates a level of interference between the infrastructure nodes based on the signal information related to signal data transmitted between the infrastructure nodes.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determine interference metric as taught by Mueck, into the invention of Cimpu in order to reduce interference (see Mueck, paragraphs [0079]).
  
As to claim 50: Cimpu and Mueck disclose the method as in claim 1. Cimpu does not explicitly disclose further comprising: determining the adjacent channel interference based on the first wireless station wirelessly transmitting communications to a third wireless station while the second wireless station is receiving wireless signals from a fourth wireless station.
However Mueck discloses determining the adjacent channel interference based on the first wireless station wirelessly transmitting communications to a third wireless station while the second wireless station is receiving wireless signals from a fourth wireless station (see at least paragraphs [0086]-[0091] and Figs. 5-7, determine interference metric that indicates a level of interference between the infrastructure nodes based on the signal information related to signal data transmitted between the infrastructure nodes.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determine interference metric as taught by Mueck, into the invention of Cimpu in order to reduce interference (see Mueck, paragraphs [0079]).
  
As to claim 51: Cimpu and Mueck disclose the method as in claim 1. Cimpu does not explicitly disclose further comprising: determining the adjacent channel interference based on the first wireless station wirelessly transmitting the first wireless signals to a third wireless station and the second wireless station wirelessly transmitting the second wireless signals to a fourth wireless station.
However Mueck discloses determining the adjacent channel interference based on the first wireless station wirelessly transmitting the first wireless signals to a third wireless station and the second wireless station wirelessly transmitting the second wireless signals to a fourth wireless station (see at least paragraphs [0086]-[0091] and Figs. 5-7, determine interference metric that indicates a level of interference between the infrastructure nodes based on the signal information related to signal data transmitted between the infrastructure nodes.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determine interference metric as taught by Mueck, into the invention of Cimpu in order to reduce interference (see Mueck, paragraphs [0079]).


Allowable Subject Matter
Claim 41 is allowed.
Claims 6-7, 21-22 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464